Citation Nr: 1453146	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-11 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left upper extremity disability due to open heart surgery.


WITNESSES AT HEARING ON APPEAL

Appellant and his former spouse


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel






INTRODUCTION

The Veteran had active service from February 1968 to November 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Cheyenne, Wyoming.

In May 2013, the Veteran and his former spouse testified in a hearing before the undersigned.  A transcript of that hearing is of record.


FINDING OF FACT
	
Left brachial plexopathy is due to an event which was not reasonably foreseeable during the subtotal colectomy performed by VA in December 2007.


CONCLUSION OF LAW

The criteria for entitlement to benefits under 38 U.S.C.A. § 1151 for left brachial plexopathy have been met. 38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. 
§ 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has established duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.   38 U.S.C.A. §§ 5103, 5103A, 38 C.F.R § 3.159.   These duties apply to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.

Compensation shall be awarded for a qualifying additional disability of a Veteran in the same manner as if such additional disability were service-connected.  For purposes of this section, a qualifying additional disability is shown if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  In addition, the proximate cause of the disability must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

 Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

The Veteran asserts that his left upper extremity disability is the result of the CABG he underwent in March 2009 at the Denver VAMC and, specifically, that he has brachial plexopathy as a result of his arm being placed improperly on the operating table during the surgery.  The Veteran has testified in his May 2013 hearing, as well as in several written statements, that he experienced constant, extreme pain from the shoulder to the fingertips, that he had no control over his fingers, that he can barely use his arm, and hand, and that this disability has had a highly adverse impact on his life, leaving him incapable of taking care of his most basic needs.  The Veteran has acknowledged on multiple occasions that his left upper extremity was fine before the March 2009 CABG and that he first experienced those symptoms right after the surgery.

On March 9, 2009, the Veteran signed the informed consent, which described the procedure to be performed on the Veteran, to include that an anesthesia practitioner would be involved, and a request for the Veteran to consent to the use of blood products during the procedure.  There was no reference to brachial plexopathy or any other type of neurological damage.  The Veteran was deemed to have decision-making capacity.  

On March 10, 2009, the Veteran underwent a CABG to correct two of his vessels.  The surgery report noted that the Veteran was "positioned and prepped and draped in the usual fashion.  Care was taken to protect his extremities.  Given his body habitus [morbid obesity, as noted repeatedly on the report], we had to use a sledge to protect his elbows."  There were no immediate postoperative complications, and the Veteran was transferred to the surgical intensive care unit (SICU) in critical but stable condition.  

A March 11, 2009 note stated that the Veteran had some tingling and numbness in his fingers prior to the surgery stemming from diabetic neuropathy.  Veteran had impaired sensation and movement in his left hand, but it was thought to have resulted from the IV placement and taping.  The day after, the Veteran's left hand was numb and more swollen than the right.  The Veteran continued to complain of left upper extremity numbness and weakness throughout his stay at the hospital, and on March 18 he was evaluated with decreased strength and coordination, and impaired sensation, in the left hand, possibly due to proximal compression during surgery.  The physician felt that the Veteran's strength in his left upper extremity was returning, and the Veteran was referred to occupational therapy.  The Veteran refused an electrodiagnostic evaluation, and left the hospital early against the advice of his doctors.    

The Veteran's VA treatment records show that the Veteran was seen for left upper extremity issues a week after he was discharged from the hospital following the CABG.  The treating physician noted that the paresthesias that the Veteran reported was most likely the result of nerve impingement which occurred perioperatively.  Notes from that date on show complaints of and treatment for left upper extremity pain, numbness, swelling, weakness, and the inability to grasp and hold things.  On June 25, 2009, the treating physician stated that the etiology of the Veteran's condition was most consistent with brachial plexopathy stemming from prolonged stretching of left upper extremity (LUE) during the open heart surgery.  The Veteran continued to lose range of motion and generally deteriorate (with sporadic short-lasting improvements), and physical and drug therapy appeared to make little lasting difference.  The Veteran's treating physicians continued the diagnosis of post-CABG brachial plexopathy.          

The Veteran's private treatment notes from May 2009 to July 2009 show that the Veteran's pain and other symptomatology were most consistent with brachial plexopathy, likely due to a stretch injury from prolonged traction during surgery.  The notes also related a possible traumatic fracture of the ribs, and reported that the symptomology was less likely due to peripheral neuropathy, as that condition would affect all nerves leading to the upper extremity.  

The Veteran underwent a VA examination in April 2011.  The examiner noted that the Veteran reported his left arm pain to be progressively worse, stating that he experienced weakness, stiffness, numbness, paresthesias, and pain in his left arm from hand to shoulder, all of which started after the open heart surgery.  The examiner opined that the Veteran's left upper extremity disability was at least as likely as not caused by or a result of surgical positioning during the March 2009 CABG. 

In a December 2011 and March 2012 addenda, the examiner opined that the proximate cause of the progression of the Veteran' disability was less likely as not a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault on VA's part.  The examiner stated that he reviewed the surgical report from March 10, 2009, and the report indicated that the Veteran was positioned in the usual fashion, and that "care was taken to protect his extremities.  Given his body habitus, we had to use a sledge to protect his elbows."  The examiner also opined that the proximate cause of the additional disability was at least as likely as not an event that was not reasonably foreseeable.  His supporting rationale was to "see answer to #2 above. The surgical notes discuss careful positioning and therefore it is an important aspect of the procedure."  

At the outset, the evidence establishes that March 2009 CABG did in fact cause additional disability to the Veteran's left upper extremity.  This is shown in both the VA and private treatment records.  The April 2011 VA and its addenda also indicate that the Veteran has an additional disability of the left upper extremity (left brachial plexopathy) resulting from the open heart surgery. 

With regard to the issue of carelessness/ negligence, VA treatment records, VA clinician opinions, and private medical evidence of record do not establish that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  See 38 C.F.R. § 3.361(d)(1)(i) (2014).  The exact opposite is shown. The April 2011 VA examiner determined that there was no evidence of carelessness, negligence, skill deficit, or erroneous judgment on the part of the VA surgeons, and that the surgical team exercised the degree of care expected of a reasonable healthcare provider, as the Veteran was "positioned and prepped and draped in the usual fashion.  Care was taken to protect his extremities.  Given his body habitus, we had to use a sledge to protect his elbows."  There is no competent medical opinion that refutes in this finding.

However, based on the March 2012 opinion/addendum, the Board concludes that the left brachial plexopathy is the result of an event not reasonably foreseeable.  In this regard, Congress did not define the phrase "event not reasonably foreseeable." Schertz v. Shinseki, 26 Vet. App. 362, 365 (2013).  The Secretary has, however, done so at 38 C.F.R. § 3.361(d)(2).  That regulation refers to 38 C.F.R. § 17.32, which in turn requires a health care provider to explain, among other things, the reasonably associated risks of the treatment VA is providing.  Schertz, 26 Vet. App. at 368.  Thus the test to apply is how a reasonable health care provider would behave if asked to perform a certain procedure on a veteran with the same characteristics as the veteran in a given case.  Id. at 369.

The examiner conceded that the injury to the Veteran's left brachial nerve was likely as a result of body positioning during the March 2009 surgery.  Specifically, the expert found that the left brachial plexopathy was caused by prolonged stretching of the left upper extremity.  The record strongly suggests that the stretching was the result of the body positioning that was utilized, which was necessitated by the Veteran's morbid obesity.  The VA examiner ultimately concluded that the resulting nerve damage was not one that a reasonable health care provider would have foreseen as an ordinary risk of such treatment, even with the positioning of the Veteran's body.  Indeed, as discussed above, the informed consent executed by the Veteran made no reference to neurological damage, to include brachial plexopathy.  Therefore, the Veteran's disability is due to an event that was "not reasonably foreseeable." 38 U.S.C.A. § 1151(a)(1)(B).  The claim must be allowed.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for left brachial plexopathy is granted, subject to the provision governing the award of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


